Citation Nr: 1824435	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left hip disorder, secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a left knee disorder, secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989, with additional service in the reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  A bilateral foot disorder (other than pes planus), including arthritis, bilateral heel spurs, bilateral plantar fasciitis, and pes valgus, was not manifest during service and arthritis was not manifest within one year of separation, and is unrelated to service.

2.  Pes planus pre-existed entry into service and was not aggravated beyond its natural progression during service.

3.  A left hip disorder was not manifest during service and arthritis was not manifest within one year of separation.  A left hip disorder is unrelated to service.

4.  A left hip disorder is not shown to be caused or aggravated by a service-connected disease or injury.

5.  A left knee disorder was not manifest during service and arthritis was not manifest within one year of separation, and is unrelated to service.

6.  A left knee disorder is not shown to be caused or aggravated by a service-connected disease or injury.




CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder, including pes planus, is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).

2.  Service connection for a left hip disorder is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Service connection for a left knee disorder is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran's representative has suggested that a VA examination and medical opinion is appropriate for the Veteran's claimed left knee and left hip disorders.  As will be explained below, the evidence does not warrant a VA examination.  
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Bilateral Foot Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with arthritis of the left knee and left hip.  In addition, an October 2012 private treatment record reports possible arthritis of the feet.  It is of note that diagnostic testing at a February 2013 VA examination did not reveal arthritis of the feet.  Regardless, the Board notes that arthritis is identified as a "chronic disease" under 38 USCA 1101 and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

Every person employed in the active military, naval, or air service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1132. 

However, if, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen, 4 Vet. App. 304; Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

The Veteran contends that his bilateral foot disorders are the direct result of his active service and cites in-service treatment.

At the Veteran's April 1985 enlistment examination, moderate pes planus was noted.  The Veteran denied any foot trouble in an accompanying report of medical history.  An October 1985 treatment note documents swollen feet, assessed as "tired feet."  At the Veteran's June 1989 separation examination, the feet were normal upon clinical evaluation.  The Veteran did report foot trouble in the accompanying report of medical history.  At a February 1991 reserve physical, the feet were normal upon clinical evaluation and the Veteran denied any foot trouble in the accompanying report of medical history.

At a February 2013 VA examination, the Veteran was diagnosed with bilateral plantar fasciitis, bilateral heel spurs, and pes valgus.  As previously noted, arthritis was not observed upon diagnostic testing, contradictory to the October 2012 private treatment record suggesting a possible diagnosis of arthritis.  

The February 2013 VA examiner concluded that the Veteran's bilateral foot disorders were less likely than not incurred in or caused by the Veteran's active service, to include the documented "tired feet."  The examiner explained that there was no evidence of a "chronically disabling bilateral" foot disorder while on active duty, as the sole document foot condition was acute and transitory.  The examiner cites the 1991 reserve examination and report of medical history as both objective medical and subjective evidence that there was no chronic condition resulting from the in-service "tired feet."  She further notes that chronic foot disorders were not noted until 2012.  The examiner also determines that there is no evidence of in-service aggravation of the Veteran's noted pes planus.   

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the February 2013 VA examiner's opinion that the Veteran's bilateral foot disorders are less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that his bilateral foot disorders are directly related to his service, to include the documented in-service "tired feet."  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since such injury, or at least since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id. 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed normal feet, and examination two years later in the reserves similarly documented normal feet and the Veteran specifically denied any relevant symptoms or other manifestations.  This suggests that the Veteran's in-service foot condition resolved and as a result, was an acute and transitory condition.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  

In sum, there is no reliable evidence linking the Veteran's current bilateral foot disorders to service.  The contemporaneous records establish that there were no documented manifestations of the current chronic bilateral foot disorders in service, the feet were physically normal upon separation and the Veteran specifically denied any relevant symptoms or manifestations in the immediate aftermath of service.  To the extent that the Veteran does have arthritis of the feet, there were no manifestations of arthritis within one year of separation and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset and continuity.

Here, chronic disease of the feet was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the in-service treatment and the Veteran's reports, the Board finds that the service treatment records do not show a combination of bilateral foot manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree within one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record shows that the disorders were manifest many years after service.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have arthritis, or any relevant chronic bilateral foot disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge.  In essence, the evidence establishes that the feet were normal upon separation from service and the onset of the current disorders occurred many years after service. 

With respect to the Veteran's bilateral pes planus noted upon entry, there is no evidence of aggravation of this disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The VA examiner made clear that the Veteran's bilateral pes planus was not aggravated by service, noted that the Veteran did not have a current diagnosis of bilateral pes planus, and also made clear that the Veteran's in-service tired feet was a temporary or intermittent flare-up of the condition.  See Jensen, supra; Green, supra; Hunt, supra. 

The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic bilateral foot disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of the current bilateral foot disorders are unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

III. Left Hip and Left Knee

The Veteran's sole assertion with respect to his claimed left hip and left knee disorders has been that they are secondary to his bilateral foot disorders.  As noted above, the Board has determined that service connection for a bilateral foot disorder is not warranted.   The Veteran is not service-connected for any disability.  As a result, there is no basis for service connection under the provisions of 38 C.F.R. §  3.310 for either the left hip or left knee disorder.  

While the Veteran has not asserted that his left hip and left knee disorders are directly related to service, the Board does not that service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses.  Clinical evaluation upon separation revealed normal lower extremities and musculoskeletal system.  The Veteran denied any relevant symptoms in a report of medical history.  Similarly, clinical evaluation at a February 1991 reserve examination revealed normal lower extremities and musculoskeletal system, and the Veteran again denied any relevant symptoms in a report of medical history.  

The Veteran has not submitted any medical opinion or other evidence showing a link between his military service and left hip or left knee disorder.  To the degree that he has asserted a direct link, the Board has considered the relevant lay statements of record.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra. 

As noted above, the Board acknowledges the assertion of the Veteran's representative that a VA examination is warranted for both of these claimed conditions.  However, no examination is necessary for the adjudication of these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

Here, there is no competent evidence of record with respect to an event, injury, or disease in service or any indication that the left hip and left knee disorders are associated with service or another service-connected disability.  As noted, service treatment records do not contain any relevant notations and the Veteran has not asserted that these disorders are related to service.  The Veteran's sole assertion has been that they are secondary to his bilateral foot disorders, which are not service-connected.  The Veteran is not service-connected for any disability.  As a result, there is sufficient medical evidence of record to adjudicate his claims.  

Even if there were competent evidence of an in-service occurrence or a link to service, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service

The preponderance of the evidence, in this case service treatment records which do not document any relevant notations in service and treatment records which do not document the manifestation of a left hip or left knee disorder in the immediate aftermath of service, shows that the Veteran's left hip and left knee disorders are not directly related to military service. 

The Veteran has not provided a specific statement as to the relationship between active service and his left hip or left knee, and the medical evidence of record is clear that a such disorders did not manifest in service or in the immediate aftermath.

In sum, there is no credible and probative evidence linking the Veteran's left hip and left knee disabilities to service.  The contemporaneous records establish that there were no documented manifestations of a such disorders in service, the relevant systems were physically normal upon separation and in the immediate aftermath, the Veteran specifically denied any relevant symptoms or manifestations throughout service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

As noted, the Veteran has been diagnosed with arthritis of the left hip and left knee.  However, arthritis was not "noted" during service within the meaning of section 3.303(b).  The Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.

As a result, service connection for a left hip and left knee disorder is not warranted on either a direct or secondary basis.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


